Citation Nr: 1129024	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-33 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied service connection for bilateral hearing loss and tinnitus.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Chicago, Illinois.  In June 2007, the Veteran testified at a hearing before a decision review officer.  A transcript of the hearing has been associated with the claims file.  

Also by the November 2006 rating action, the RO denied service connection for a right leg disorder.  The Veteran disagreed with that denial, and, by a January 2007 rating decision, the RO granted service connection for a right leg disorder.  The Veteran has not appeal the rating assigned.  Thus, only the issues of entitlement to service connection for bilateral hearing loss and tinnitus are currently on appeal.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic bilateral hearing loss disability was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

2.  The Veteran has tinnitus that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).
2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Also, a pre-decisional letter dated in August 2006 complied with VA's duty to notify the Veteran with regards to the issue of entitlement to service connection for bilateral hearing loss.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In particular, it notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured an examination in furtherance of his claims.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet.

A pertinent VA opinion with respect to the issues on appeal was obtained in September 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  The Board acknowledges that the claims folder was not reviewed.  However, as described in detail below, the Veteran's reported history to the examiner is consistent with that documented in the claims folder.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue of entitlement to service connection for bilateral hearing loss has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

	A.  Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of in-service acoustic trauma.  His DD 214 shows that he received the Combat Infantryman Badge (CIB).  Accordingly, acoustic trauma as a result of combat is conceded.

The Veteran's STRs show no treatment for, or diagnosis of, bilateral hearing loss.  His separation examination in January 1946 showed bilateral hearing acuity of 15/15 on whispered voice testing.

According to post-service medical records, the first complaint of bilateral hearing loss was in September 1998.  The Veteran complained of gradual hearing loss over the past several years.  He reported having military noise exposure and denied recreational noise exposure.  No post-service noise exposure was reported.  In May 2002, the Veteran reported having a gradual decrease of hearing for the past five to six years.  He reported post-service occupational noise exposure from working in a milling plant for 11 years approximately one hour per day with no hearing protection used.  None of the Veteran's treatment records include any opinion relating his bilateral hearing loss to his military service.  Additionally, the Veteran did not report noticing an onset of hearing loss in service or shortly thereafter.

The Veteran was afforded a VA audiological examination in September 2006.  The examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Veteran reported that his bilateral hearing loss began ten years earlier.  In addition to his combat noise exposure, the Veteran reported infrequent occupational noise exposure post-service as the owner of a picture frame manufacturing plant for 40 years.  He noted the use of hearing protection when in noise and denied a history of recreational noise exposure.  Following an examination, the examiner opined that due to the lack of proximity between the dates of service and the onset of the hearing loss, and the date of that evaluation, the Veteran's bilateral hearing loss was not at least as likely as not related to his military service.  

At his June 2007 hearing, the Veteran indicated that his report of the onset of his bilateral hearing loss to the examiner was accurate.  The Veteran also testified that it was no question that his age had something to do with his hearing loss.  At no time during his hearing did the Veteran testify that he noticed bilateral hearing loss in service or shortly thereafter.

Based on a review of the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  The Board acknowledges that the Veteran had in-service acoustic trauma and has a current bilateral hearing loss disability as defined by VA, but the evidence fails to show a nexus between his service and his current disability.  The only medical opinion of record, that of the VA examiner, indicates that the Veteran's current bilateral hearing loss is not the result of in-service acoustic trauma.  The examiner based his opinion on the Veteran's case history.  There is no indication that any medical professional has provided any opinion indicating that the Veteran's bilateral hearing loss is related to his military service.  The VA examiner's opinion is uncontradicted.

At no time since the Veteran filed his claim has he indicated that he first noticed the onset of bilateral hearing loss in service or shortly thereafter.  Rather, the earliest treatment record showing bilateral hearing loss in 1998 reveals that the Veteran reported the onset of his bilateral hearing loss to have been over the past several years.  Such report is consistent with the information provided to the VA examiner, who subsequently provided a negative nexus opinion based on the Veteran's reported history.  Therefore, the Board finds that the evidence does not support a finding that the onset of the Veteran's current bilateral hearing loss was in service or shortly thereafter.  

There is no indication until 1998 that the Veteran complained of hearing loss.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of hearing complaints, symptoms, or findings for over five decades between the period of active service and his first complaint is itself evidence which tends to show that bilateral hearing loss did not have its onset in service or for many years thereafter.  

Furthermore, the claims folder contains no competent evidence of bilateral hearing loss associated with the Veteran's active duty.  Without continuity of pertinent symptomatology after service or competent evidence of an association between the Veteran's bilateral hearing loss and his active duty, service connection for bilateral hearing loss is not warranted.  

Additionally, there is no evidence that the Veteran's bilateral hearing loss was manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

The Board acknowledges the Veteran's belief that he has bilateral hearing loss that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	B.  Tinnitus

As noted above, acoustic trauma is conceded in light of the fact that the Veteran participated in combat.  

The Board acknowledges that his STRs do not include any complaints of tinnitus or ringing in his ears.  According to post-service medical records, the Veteran denied disturbing tinnitus in September 1998.  The Veteran also denied tinnitus in May 2002.  He reported to the VA examiner that his tinnitus began five or six years ago.  He was unable to attribute the tinnitus to any cause.  The examiner opined that, due to the lack of proximity between the dates of service and the onset of tinnitus, and the date of that evaluation, the Veteran's tinnitus was not at least as likely as not related to his military service.

At the June 2007 hearing, the Veteran testified that the tinnitus began in 1944 during service.  He also testified that he was under the impression that it was a person's way of life.  

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  Initially, as previously discussed herein, in-service acoustic trauma is conceded.  Further, the Veteran has reported that his tinnitus began in service and has continued since then.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Although there is no objective evidence until September 2006 showing tinnitus, the Board finds the Veteran competent and credible regarding his reports that he noticed tinnitus in service and since then.  

The Board acknowledges that the Veteran denied tinnitus in records prior to the September 2006 examination.  However, according to the Veteran's testimony, he has had tinnitus since service but just did not seem to think about it.  It appears from the Veteran's testimony that the Veteran did not consider tinnitus to be much of a disability.  The Board finds such testimony accounts for why tinnitus was not reported prior to September 2006.  

Accordingly, the Board finds that the evidence supports a finding of the onset of tinnitus in service and a continuity of pertinent symptomatology since then.  The Board acknowledges the VA examiner's negative nexus opinion; however, in light of the Veteran's credible testimony after the examination establishing a continuity of symptomatology since service, the Board finds the examiner's opinion to lack probative value.  

Based on the evidentiary posture as discussed herein, the Veteran's competent and credible lay statements, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


